

117 HR 983 : Preventing Crimes Against Veterans Act of 2021
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB117th CONGRESS1st SessionH. R. 983IN THE SENATE OF THE UNITED STATESJune 23, 2021Received; read twice and referred to the Committee on the JudiciaryAN ACTTo amend title 18, United States Code, to provide an additional tool to prevent certain frauds against veterans, and for other purposes.1.Short titleThis Act may be cited as the Preventing Crimes Against Veterans Act of 2021.2.Additional tool to prevent certain frauds against veterans(a)In generalChapter 63 of title 18, United States Code, is amended by adding at the end the following:1352.Fraud regarding veterans’ benefits(a)Whoever knowingly executes, or attempts to execute, any scheme or artifice to defraud an individual of veterans’ benefits, or in connection with obtaining veteran’s benefits for that individual, shall be fined under this title, imprisoned not more than 5 years, or both.(b)In this section—(1)the term veteran has the meaning given that term in section 101 of title 38; and(2)the term veterans’ benefits means any benefit provided by Federal law for a veteran or a dependent or survivor of a veteran..(b)Clerical amendmentThe table of sections at the beginning of chapter 63 of title 18, United States Code, is amended by adding at the end the following new item:1352. Fraud regarding veterans’ benefits..3.Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.Passed the House of Representatives June 22, 2021.Cheryl L. Johnson,Clerk.